BOWEN, Presiding Judge.
This is a petition for writ of mandamus filed in this Court by the Alabama Department of Mental Health and Mental Retardation seeking to compel the Circuit Court of Morgan County to rule on a “Notice of Proposal for Less Restrictive Treatment.” Although this case involves defendant Terry Turner, the controlling principles of this case are identical to those in Ex parte State Department of Mental Health & Mental Retardation, 619 So.2d 934 (Ala.Cr.App.1993), released this same date. In both cases, the circuit court has refused to set a properly filed motion for release from commitment for a hearing as required by Rule 25.8(d), A.R.Crim.P.
Therefore, the petition for writ of mandamus is granted. The circuit court is ordered to set a hearing on the Department’s motion within 30 days and to fully comply with the other requirements of Rule 25.8, A.R.Crim.P.
PETITION GRANTED.
All Judges concur.